Title: 1772 Decr. 20. Sunday.
From: Adams, John
To: 


       Heard Dr. Chauncey in the Morning upon these Words “As Paul reasoned of Righteousness, Temperance, and Judgment to come Faelix trembled.” The Dr. dilated upon the Subject of Pauls Discourse, the great moral Duties of Justice and Temperance as they are connected with the future Judgment. Upon the Apostles manner, he reasoned &c., and upon the Effect, that such Reasoning had upon Faelix, it made him tremble.
       In the Afternoon Dr. Cooper sounded harmoniously, upon the deceitfullness of Sin. The Drs. Air and Action are not gracefull—they are not natural and easy. His Motions with his Head, Body and Hands are a little stiff and affected. His Style is not simple enough for the Pulpit. It is too flowery, too figurative—his Periods too much or rather too apparently rounded and laboured.—This however Sub Rosâ, because the Dr. passes for a Master of Composition, and is an excellent Man.
      